DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed April 13, 2021 has been entered.  Claims 1, 10, 11, 14-17, 22 and 23 are currently pending.  Claims 2-9, 12, 13, 18-21 and 24 canceled.  In view of Applicant’s amendment to the claims, the previous rejection under 35 USC 112(b) is hereby withdrawn.  Accordingly, claims 1, 10, 11, 14-17, 22 and 23 of the instant application are allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10, 11, 14-17, 22 and 23 of the instant application claim a method for preventing or delaying a stress-induced affective disorder or stress-induced psychopathology in a subject such as major depressive disorder, post-traumatic stress disorder, depressive-like behavior, anxiety and associated affective disorders, consisting of administering an effective amount of a pharmaceutic composition consisting of ketamine once or twice to the subject, 1 week prior to a stressor.

Wainer et al. teaches that ketamine is a drug known to be effective in the treatment of several conditions, including treatment-resistant bipolar depression and major depressive disorder [0003]. Wainer et al. teaches that the active agents responsible for the therapeutic response to ketamine in patients is primarily due to (2R,6R)-hydroxynorketamine and (S)-dehydronorketamine [0007], Wainer et al. teaches pharmaceutical preparations containing (2R,6R)-hydroxynorketamine to be used in a method of treating bipolar depression, major depressive disorder, etc. (abstract) and [0022], Wainer et al. teaches that depressive symptoms include low mood, diminished interest in activities, psychomotor slowing or agitation, changes in appetite, poor concentration or indecisiveness, excessive guilt or feelings of worthlessness, etc. [0055]. Wainer et al. teaches a method of treating bipolar depression and major depressive disorder where an effective amount of the compound is an amount effective to decrease depressive symptoms [0120]. Wainer et al. teaches that the compounds are administered orally, topically, parenterally, by inhalation or spray, sublingually, transdermally, bucally, etc. [0108].
Thus Wainer et al. teaches a method of treating a stress-induced affective disorder or stress-induced psychopathology in a subject including major depressive disorder and depressive-like behavior, comprising administering an effective amount of a pharmaceutic composition comprising (2R,6R)-hydroxynorketamine. The use of ketamine for the treatment of a stress-induced affective disorder or stress-induced psychopathology in a subject including major depressive disorder and 
Charney et al. also teaches a method for preventing or delaying a stress-induced affective disorder or stress-induced psychopathology in a subject such as major depressive disorder and post-traumatic stress disorder, comprising the administration of an effective amount of ketamine (abstract). Charney et al. further teaches prophylactic use of ketamine containing compositions for inhibiting the development of post-traumatic stress disorder [00111].  Charney et al. teaches that a subject may be administered a composition or formulation comprising a therapeutically effective amount of ketamine prior to a situation in which the subject is likely to be exposed to a traumatic stress [00111].
However, neither Wainer et al. nor Charney et al. teach or suggest administration of the compound only once or twice to the subject 1 week prior to a stressor.  Furthermore, Applicant demonstrates that administration of ketamine 1 week prior to the stressor significantly decreased the fear response in mice treated as compared to the administration of ketamine at different time points including 1 month, 1 day and 1 hour prior to the stressor (see Applicant’s response 8/5/2020 pages 4-5).  Thus the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1, 10, 11, 14-17, 22 and 23 are allowed.  Claims 2-9, 12, 13, 18-21 and 24 canceled.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM